14‐4133 
     United States v. Lin 
      
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER 
                                                  
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT. 
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
     (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY 
     ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
     COUNSEL. 
      
 1            At a stated term of the United States Court of Appeals for the Second 
 2   Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
 3   Square, in the City of New York, on the 14th day of February, two thousand 
 4   nineteen. 
 5    
 6   PRESENT:  JON O. NEWMAN 
 7                      DENNIS JACOBS, 
 8                                             Circuit Judges, 
 9                      LEWIS A. KAPLAN,* 
10                                             District Judge. 
11    
12   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
13   UNITED STATES OF AMERICA,     
14                      Appellee, 


     * Judge Lewis A. Kaplan, of the United States District Court for the Southern District of 
     New York, sitting by designation. 

                                                 1
 1    
 2                      ‐v.‐                                        14‐4133 
 3    
 4   XING LIN,   
 5                      Defendant‐Appellant. 
 6                       
 7    
 8   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 9    
10   FOR APPELLANT:                              Megan W. Benett, Kreindler & Kreindler 
11                                               LLP, New York, NY. 
12    
13   FOR APPELLEE:                               Sarah K. Eddy, Assistant United States 
14                                               Attorney, for Geoffrey S. Berman, United 
15                                               States Attorney for the Southern District of 
16                                               New York, New York, NY. 
17    
18            Appeal from a judgment of the United States District Court for the 
19   Southern District of New York (Cedarbaum, J.). 

20        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
21   ADJUDGED AND DECREED that the judgment of the district court be 
22   AFFIRMED. 

23           Xing Lin was convicted after a jury trial on four counts, including murder 
24   through use of a firearm during and in relation to a crime of violence, in violation 
25   of 18 U.S.C. § 924(j).    We assume the parties’ familiarity with the underlying 
26   facts, the procedural history, and the issues presented for review. 

27          Section 924(j) prescribes certain penalties if a defendant causes the death of 
28   a person while violating 18 U.S.C. § 924(c).    18 U.S.C. § 924(j).    Section 924(c) 
29   punishes “any person who, during and in relation to any crime of violence . . . for 
30   which the person may be prosecuted in a court of the United States, uses or 
31   carries a firearm, or who, in furtherance of any such crime, possesses a firearm.”   
32   Id. § 924(c)(1).    Section 924(c)(3) defines the “crime of violence” element of 

                                                 2
 1   section 924(c)(1)(A) as a felony that “(A) has as an element the use, attempted 
 2   use, or threatened use of physical force against the person or property of another, 
 3   or (B) that by its nature, involves a substantial risk that physical force against the 
 4   person or property of another may be used in the course of committing the 
 5   offense.”    Id. § 924(c)(3). 

 6         Lin argues that the extortion underlying his section 924(j) conviction, as it 
 7   was committed, was not a “crime of violence.”    We disagree. 

 8          Section 924(c)(3)(B) is not unconstitutionally vague because it applies to a 
 9   defendant’s case‐specific conduct, “with a jury making the requisite findings 
10   about the nature of the predicate offense and the attending risk of physical force 
11   being used in its commission.”    United States v. Barrett, 903 F.3d 166, 178 (2d 
12   Cir. 2018).    If the conduct‐specific determination was not made by the jury, we 
13   review the omission of the element from the jury charge for harmless error.    Id. 
14   at 184.    We reverse if “the record contains evidence that could rationally lead to 
15   a contrary finding with respect to the omitted element.”    Id. (quoting Neder v. 
16   United States, 527 U.S. 1, 15 (1999)). 

17          Violence was integral to Lin’s extortion scheme; no rational juror would 
18   have concluded otherwise.    The jury heard that Lin extorted $2,000 a month 
19   from Huo Guang Chen by threatening him with violence.    And when Chen later 
20   ceased the payments on instruction from Chan Qin Zhou, Lin ordered Zhou 
21   killed, and then ordered Chen to resume payments.    Accordingly, Lin’s 
22   extortion “involve[d] a substantial risk that physical force against the person or 
23   property of another may be used in the course of committing the offense,” 18 
24   U.S.C. § 924(c)(3)(B), and the failure to submit the section 924(c)(3) inquiry to the 
25   jury is harmless error beyond a reasonable doubt. 

26        For the foregoing reasons, and finding no merit in Lin’s other arguments, 
27   we hereby AFFIRM the judgment of the district court. 

28                                          FOR THE COURT: 
29                                          CATHERINE O’HAGAN WOLFE, CLERK 



                                               3